Title: To James Madison from Richard O’Brien, 23 November 1802 (Abstract)
From: O’Brien, Richard
To: Madison, James


23 November 1802, Algiers. “On the 21st. Inst. at 4 P M I got alongside of the united States frigate The New york Captain Barron and recd. your letter of The 27th. of July with a P. S. of The 22d. of August with the 30 Thousand dollars in order to make a Cash payment to this regency in Lieu of Stores.” Notified the minister of marine and foreign affairs at eight o’clock the next morning that the U.S. had sent cash since it was not convenient to send stores. In addition, the U.S. “had difficulties” with Morocco and Tripoli. The minister refused to accept cash, saying, “if we wanted The friendship of This regency we Should bring Stores and be punctual.” O’Brien reminded him the treaty stipulated an annual payment of either stores or 12,000 Algerine sequins and that at present, the U.S. found it best “in order to avoid difficulties deficiencies and detentions” to pay in dollars. He pointed out that 12,000 sequins equaled $21,600 but that $30,000 had been sent, which was $8,400 more than the U.S. had stipulated to pay, and he hoped it would be received—“That it would on this plan be a Clear business to both parties.” The minister observed it would be in the interest of the U.S. but not that of Algiers and again demanded stores “agreeable to The Customs” of Algiers. At nine o’clock O’Brien sent his dragoman to the dey asking for an appointment “to see him on business.” The dey replied that if O’Brien wished to see him regarding the cash payment he need not come as the dey would not see him on that subject. “I answered That The Cash payment was the Chiefe of my business at present.” At three o’clock the dey sent a message that he would allow the U.S. three months to send the commissioned timber and stores together with 1,000 barrels of gunpowder and “if we wanted war to tell him at Once.” “I answered we wanted peace and bringing The Money was A Strong demonstration Thereof. That I would promise to write to the Government of the United States and bring him full answers to all he required but could not assure him or promise that those Articles he demanded would be Sent.”
In a postscript, observes that if Algiers and the U.S. should break off relations, it would facilitate peace between Portugal and Algiers and open “the western Ocean” to Algerine corsairs. “But if we renounce the Commerce of this Sea and Keep at Gibralter &c. 4 of our frigates and 4 of our small Vessels we need not mind all Barbary.” Will keep the $30,000 in his house “to see if The regency would accept of it.” If they will not, he will “again feel their pulse on the arrival here of Commodore Morris.” Thinks the Algerines will keep the money at Algiers until an answer is received to this letter. If the stores do not arrive “they Can Keep the money and dispatch or Chain me.” Even if the debts to government were paid, U.S. debts to Baccri and Busnach would prevent his departure. Regrets JM did not include instructions relative to the payment of those debts. Observes that the 1,000 barrels of gunpowder requested by the dey would cost $40,000 with freight and insurance from the U.S., “whereas on the Annuities it would not turn out … to more than 15 Thsd. dollars with a deduction or loss of 10—or 15 pr.Ct. in weight.” Recommends that the president’s answer to the dey should be sent separately from his letters to O’Brien. Had there been any hope after JM’s receipt of the dispatches by the George Washington that the regency would have accepted cash in lieu of stores, “I would not have failed in Communicateing the Same to you.” The regency intended to build a frigate, in part with timbers sent by the George Washington. “The rest they expected but is now much disappointed and irritated. We Should gaurd against A Sudden Surprize.”
Notes in a second postscript, “I have Setled with the Jews and Ministry for each of their interests in the Vickelhadge. They are pd.” Appends an account dated 28 Nov. 1802 of “Suposed debts of the united States at Algiers Commenceing the 27th. of november 1801 to The 5th. of Septimber 1803.” Lists expenses of $15,073 due to Baccri and Busnach, $2,000 for gifts, $60,000 in annual annuities, a $16,000 biennial present, $20,000 for a “New Consular present,” repayment of $6,500 for ransoming Morris and crew from Tripoli, and $5,000 for “Extraordinarys.” Deducting the $30,000 received from Barron leaves a balance due of $94,573.
In an addendum dated 27 Nov. “at 10 A M” and marked “Important,” O’Brien reports that he had sent his dragoman to the dey that morning to demand permission for Morris to embark for Marseilles in a Danish ship. “The dey observed that after all his trouble in procureing from tripoli Captain Morris & Crew that he was Sorrow [sic] to find that the americans proved ungratefull in not forwarding The Stores or the Annuities, that previous to This had any one told him that The americans would be The first to Think of neglecting to Send Stores or to attempt to Change his System he would not beli[e]ve it, but if the americans Sent The Stores well, if not he did not remain their friends. That my Government might do as they thought proper for the interests of their Country but he as Patroon Grandi and dey of Algiers would do And act for The interest of his. That if we do not Comply and Should get to war even Should we give Millions he would never again admit The americans to a peace.” This message was given to the dragoman in the presence of the minister of marine and foreign affairs, who observed to the dey that he hoped the Americans would bring the stores.
 

   
   RC (DNA: RG 59, CD, Algiers, vol. 6); Tr (CSmH). RC 3 pp.; docketed by Wagner as received 19 May, with his note, “from March 1802 to 27 Novr. 1802.” On the verso is a copy of the dey’s 17 Oct. 1802 letter to Jefferson, marked by O’Brien, “8th. Copy.” Another copy of the RC (DNA: RG 59, CD, Algiers, vol. 6), marked “3d.” and docketed by Wagner, “23 & 27 Novr. 1802,” was sent under cover to Livingston at Paris with the postscript, “The ambassador of the U States at Paris will please to note The Contents of this letter and forward this with Care to The Dept. of State. Should I presume to expect an ansr. that this letter reached so far on its Journie as Paris.” Another RC (ibid.), marked “6th.,” is docketed by Wagner as received 23 May. Differences between the copies have not been noted. Extract printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 2:321.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:430–31.



   
   For the terms of the treaty, see Miller, TreatiesHunter Miller, ed., Treaties and Other International Acts of the United States of America (8 vols.; Washington, 1930–48)., 2:303, 305.



   
   O’Brien may have been referring to his letters of 26 Sept. and 8 Nov. 1801. In the latter he suggested bribing government officials to allow the U.S. to pay its annuities in cash (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 2:137–38, 231–32).




   
   O’Brien was doubtless referring to his polacre Vicklehadge, Thomas Dasson, master, which was taken into Malaga by the French privateer Emilia in January 1799 (ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Foreign Relations, 2:450–51).



   
   A full transcription of this document has been added to the digital edition.

